This cause is before the court on appeal from the Judge of the Circuit Court of Hillsborough County, adjudging the appellant to be in contempt of court.
The order from which appeal is taken is as follows, to-wit: "This cause coming on this day to be heard upon the petition of the complainant for a ruling nisi, and the parties being properly before the Court, and the Court having jurisdiction of the subject matter, it is thereupon:
ORDERED, ADJUDGED AND DECREED that Holger Miller, the respondent in the above styled cause, be, and he is hereby adjudged in contempt of this Court for his *Page 83 
failure to pay the sum of $205.00, the amount shown to be delinquent at the date of the filing of the complainant's petition, to-wit: August 7th, 1924, for the support of Mary Augusta Miller, the minor child of the parties hereto, as required of him by the final decree hereinbefore entered, and until the payment of such sum it is further ordered that the respondent, Holger Miller, remain in contempt of this Court and be confined in the County Jail of Hillsborough County, Florida, until the same is paid or until further order of the Court."
The record shows that the Circuit Court of Hillsborough County had jurisdiction of the cause in which the order complained of was made and also had, at the time, jurisdiction of the parties.
The same laws and rules of practice and procedure will apply to this case which apply to contempts for violating an order of injunction.
In such cases appeal does not lie from a commitment or fine for violating, or for refusal to comply with, an order of the Court made in due course and within the jurisdiction of the Court, McCall vs. Lee, 66 Florida 14, 62 So. 902 and authorities there cited.
It is therefore ordered that the appeal be and the same is hereby dismissed at the cost of the Appellant.
WHITFIELD, P. J., AND TERRELL, J., concur.
BROWN, C. J., AND ELLIS AND STRUM, J. J., concur in the Opinion. *Page 84